Name: Commission Regulation (EC) No 68/2003 of 16 January 2003 concerning the use of information from sources other than statistical surveys and the time limits for the communication of the results for the 2003 survey on the structure of agricultural holdings
 Type: Regulation
 Subject Matter: economic geography;  agricultural structures and production;  farming systems
 Date Published: nan

 Avis juridique important|32003R0068Commission Regulation (EC) No 68/2003 of 16 January 2003 concerning the use of information from sources other than statistical surveys and the time limits for the communication of the results for the 2003 survey on the structure of agricultural holdings Official Journal L 012 , 17/01/2003 P. 0005 - 0007Commission Regulation (EC) No 68/2003of 16 January 2003concerning the use of information from sources other than statistical surveys and the time limits for the communication of the results for the 2003 survey on the structure of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings(1), as last amended by Commission Regulation (EC) No 143/2002(2), and in particular Article 8(2) and point 5 of Annex II,Whereas:(1) In accordance with Article 8(2) of Council Regulation (EEC) No 571/88, certain Member States have asked to be authorised by the Commission to use information that is already available from sources other than statistical surveys for certain characteristics.(2) The results of the structure survey are of great importance for the common agricultural policy. It is necessary to maintain a high quality of information and therefore the use of data from sources other than statistical surveys can only be accepted if these data are as reliable as those from statistical surveys.(3) Time limits for the communication of individual survey data from the 2003 surveys on the structure of agricultural holdings shall be established by the Commission, taking into account the fact that the timetable for carrying out the survey work differs between Member States.(4) The importance of the structure survey results for the common agricultural policy and the growing demand for up-to-date data mean that the survey data need to be processed and communicated to the Commission (Eurostat) as quickly as possible.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics,HAS ADOPTED THIS REGULATION:Article 11. Denmark, Germany, the Netherlands, Austria, Sweden, and the United Kingdom are authorised to use information already available from sources other than statistical surveys for the 2003 surveys on the structure of agricultural holdings. The sources to be used are listed in Annex I to the present Regulation.2. The Member States referred to in paragraph shall take the necessary measures to ensure that this information is of at least equal quality to information obtained from statistical surveys.Article 2Within the time limits set out in Annex II, Member States shall communicate validated individual survey data from the 2003 surveys on the structure of agricultural holdings.Article 3This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 56, 2.3.1988, p. 1.(2) OJ L 24, 26.1.2002, p. 16.ANNEX ISources other than statistical surveys that are authorised for use in the 2003 surveys on the structure of agricultural holdings:>TABLE>The Integrated Administration and Control System is set up in accordance with Council Regulation (EEC) No 3508/92(1) and Commission Regulation (EEC) No 3887/92 of 23 December 1992(2).The Centralised Bovine Register is set up in accordance with Regulation (EC) No 1760/2000 of the European Parliament and of the Council(3).The Organic Farming Register is set up in accordance with Council Regulation (EEC) 2092/91(4).(1) OJ L 355, 5.12.1992, p. 1.(2) OJ L 391, 31.12.1992, p. 36.(3) OJ L 204, 11.8.2000, p. 1.(4) OJ L 198, 22.7.1991, p. 1.ANNEX II>TABLE>